DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0288876 to Berger in view of US 7,435,436 to Schilmoeller.
Regarding claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 23 Berger discloses a housing (10) with a chamber therein (interior Fig. 1a), a heating element in the interior space ([0057], heating element below the top), a grain pod (18) with a cell (80 and/or the popping area in Fig. 11C) the pod with a top and bottom (Fig. 8k) and the cell with a top, bottom, and sides therebetween (Fig. 9) and a width (upper left cell width) less than the lower width (Fig. 9a) the pod inserted either way, the cell with a kernel [0050], a pod dock (at the pod insert position/slot (Fig. 1a), the bottom cover attached with an adhesive and formed of a deformed heated polymer [0078], the pod can be punctured to release the grains with a piercing element/perforating device [0086] at a position that includes perforations on the pod bottom wall [0086], each cell/chamber has one dose/grain (claim 14), and the perforations amount selected to control release [0078] MPEP 2114, 2144.
Berger does not discuss a cooking medium nor flavoring in the pod/cell.
However, Schilmoeller discloses a popcorn pod with included butter medium and salt flavoring (col. 6, ln. 32-50).
The advantage of including a medium and flavoring in the pod/cell is to flavor the finished product as desired. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Berger’s pod/cell by adding the medium and flavoring as in Schilmoeller in order to flavor the finished product as desired.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berger/Schilmoeller in view of US 6,752,071 to Snyder.
Regarding claims 11 and 22 Berger does not disclose a protrusion extending from a heating element. 
However, Snyder discloses a heater film (34) protruding from a heater (Fig. 4) that is directed at a desired area of popcorn to be heated. 
The advantage of including a heater film protruding from a heater that is directed at a desired area of popcorn to be heated is to more quickly and efficiently heat the desired product. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Berger/ Schilmoeller’s heater by adding the heater film protruding from a heater that is directed at a desired area of popcorn to be heated as in Snyder in order to more quickly and efficiently heat the desired product. 
Response to Arguments
Applicant argues that Berger does not disclose that the heating element heats the cooking medium and grains in the cell until the grains pop or puff, since the heating element is spaced away from the pod. The examiner respectfully disagrees. The area where the grains are popped as shown in at least Fig. 11C can also be part of the pod and the heating element heats the air to pop the grains in this area. The heat from the heating element reaches this area and pops the grains (Fig. 11C). The rejections are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761